Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 09/21/2018. Claims 1-15 are currently pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Any of the figures showed what the applicant claims in claim 9. “The holographic structure is configured such that the beams of the first and the second group of beams emanate from a circumferential area surrounding the objective lens”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the    
subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recite the limitation “wherein returning parts of different measuring beams of the multiple measuring beams in each case are read out by different sub- areas of the receiver.” in line 11.  It is unclear what different measuring beams are.
Claim 11 is rejected due to claim dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett et al. (US 20170003392).
Regarding claim 1, Bartlett teaches a laser scanner for optical surveying of an environment, comprising: 
a multibeam transmitter configured for generating multiple measuring beams defining multiple substantially instantaneous scanning axes (Fig. 17, para [0072] lines 1- 15, laser 1705, DMD 1703. See also para [0007]); 
a receiver configured to detect returning parts of the multiple measuring beams(Fig. 17, para [0072] lines 22-31, detectors 1721-1725, 1727); and 
a computing unit configured: 
For controlling the laser scanner to provide Scanning of the environment by the multiple measuring beams (Fig. 17, para [0072] lines 1- 15, microprocessor 1735), 
for deriving distance measuring data based on the multiple measuring beams (Para [0076]. See also para [0030]: lines 10-17), and 
for deriving angle data for respective emitting directions of individual measuring beams of the multiple measuring beams (Para [0030]: lines 1-7 and lines 45-51), 
wherein the laser scanner is configured: 
to provide scanning with at least two different multi-beam scan patterns (Fig. 17, para [0072] lines 10-16), based on the multiple measuring beams, wherein 
each multi-beam scan pattern is individually activatable by the computing unit (Fig. 17, para [0072] lines 14-16).

Regarding claim 2, Bartlett teaches Laser scanner according to claim 1, wherein the multi-beam scan patterns differ from each other in that, compared to each other, the multi-beam scan patterns provide at least one of: 
a different number of beams (Fig. 17, para [0072]. See also, fig. 16); 
a different projected beam density (Para [0070]); 
a different projected beam distribution (Fig. 17. See also, para [0047]: lines 1-4); a different beam spacing (Fig. 17. See also Fig. 13); 
a different emission timing, including a different pulse emission timing; 
a different individual beam shapes , including different divergence angles of individual beams (Fig. 17, para [0072], lines 6-14 and para[0064]: lines 9-17); and 
a different spreading direction of the beams, wherein one multi-beam scan pattern is provided as a set of beams which converge to each other such that the beams have a common  point of intersection in a propagation direction  of the beams (Fig. 17. See also Fig. 5A), and another multi-beam scan pattern is provided as a set of beams which diverge from each other (Fig. 17. See also Fig. 5A).

Regarding claim 3, Bartlett teaches Laser scanner according to claim 1, wherein the laser scanner comprises a deflection element configured for deflecting the multiple measuring beams in a temporally varying manner towards the environment (Fig. 17, para [0072] lines 1-8, DMD 1703).

Regarding claim 4, Bartlett teaches Laser scanner according to claim 1, wherein the computing unit is configured to activate at least one of the at least two multi-beam scan patterns based on at least one of: 
a distance to an object in the environment to be scanned; 
a defined projected point density to be achieved by the scanning; and 
a defined object type of an object in the environment to be scanned (Para [0030]. See also fig. 18).

Regarding claim 5, Bartlett teaches Laser scanner according to claim 1, wherein the computing unit is configured to activate at least one of the at least two multi-beam scan patterns based on a pre-programmed measuring process defining an activation and deactivation sequence of multi-beam scan patterns of the at least two multi-beam scan patterns, and wherein the measuring process comprises at least one of: 
an initial evaluation of distance measuring data associated with at least a first multi-beam scan pattern from the at least two multi-beam scan patterns, and defining the activation and deactivation sequence based on the initial evaluation; 
an initial scanning for identifying an object within the environment to be scanned, and defining the activation and deactivation sequence based on the identified object; 
determining an initial positioning of the laser scanner, the determining with respect to a pre-defined spatial reference point determined by a CAD system; and adjusting a drive signal of the deflection element and/or a drive signal for adjusting an emission frequency of the measuring beams (Para[0068]-[0071]).

Regarding claim 12, Bartlett teaches Laser scanner according to claim 1, wherein: the laser scanner comprises a customizable component including an integrated circuit, the customizable component comprising an optically active element formed by at least one of: 
a customizable emitter array, including a VCSEL or a VECSEL array, configured to form a customizable emitting component for generating at least one beam of the multiple measuring beams; and 
a customizable receiving array, including an array of single photon avalanche photodiodes, configured to form a customizable receiving component for detecting returning parts of the multiple measuring beams, whereby the receiving array is integrated onto the same integrated circuit as the emitter array; 
the laser scanner comprises a plurality of the customizable components; and 
each customizable component is configurable by software such that customizable components are grouped to at least one common receiving component and/or to at least one common emitting component (Fig. 16 para [0071]. See also, Fig. 20).

Regarding claim 13, Bartlett teaches Laser scanner according to claim 1, wherein the transmitter is configured such that the multiple measuring beams comprise at least one of: 
measuring beams of at least two different wavelengths; 
measuring beams of at least two different polarization states; and 
measuring beams having at least two different pulse codings, including orthogonal pulse codings, based on barker pulses (Fig. 17. See also, Fig.13).

Regarding claim 14, Bartlett teaches Laser scanner according to claim 1, wherein: 

the repetition rate for deriving distance measuring data based on the first scan pattern is different from the repetition rate for deriving distance measuring data based on the second scan pattern (Para [0072], note that the two scan patterns labeled 1 and 2 in the scan beam 1709 are produced simultaneously.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al in view of Hinderling et al. (US 20140307252).
Regarding claim 6, Bartlett teaches Laser scanner according to claim 1. Bartlett fails to explicitly teach wherein: 
the laser scanner comprises a first zoom optics and/or a first deformable lens element configured for setting different multi-beam scan patterns of the at least two multi-beam scan patterns; and/or 
the laser scanner comprises a second zoom optics and/or a second deformable lens element configured for aligning a beam of the multiple measuring beams with the receiver.
However Hinderling teaches wherein: 

the laser scanner comprises a second zoom optics and/or a second deformable lens element configured for aligning a beam of the multiple measuring beams with the receiver (Para [0157]. See also, para [0153]: lines 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Bartlett’s Laser scanner, in view of Hinderling, such that the transmitter will include two liquid lenses to modify the beam divergence depending on the axis. 
One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Hinderling at paragraphs [0157] (preferably at least two liquid lenses are used successively, whereby the enlargement can be set like a zoom in multiple directions.).One of the advantages of this approach is to produce a much higher resolution image over of a portion of the scene and prevent misalignment between the transmitter and the receiver.

Claims 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Slobodyanyuk et al. (US 10061020).
Regarding claim 8, Bartlett teaches Laser scanner according to claim 1, wherein:  
the transmitter comprises one or multiple radiation sources, the multiple radiation sources generating radiations of different wavelengths (para [0048]: lines 1-6. See also, Para [0030] lines 7-10 and Para [0037]: lines 1-6); 


Bartlett does not teach: 
wherein the first group of beams is generated based on a first radiation source and the second group of beams is generated based on a second radiation source; and 
the transmitter and the computing unit are configured such that one multi-beam scan pattern of the at least two multi-beam scan patterns is based on the first group of beams and another multi-beam scan pattern of the at least two multi-beam scan patterns is based on the second group of beams.
	However, Slobodyanyuk teaches 
wherein the first group of beams is generated based on a first radiation source and the second group of beams is generated based on a second radiation source (Col 6: lines 24-31); and 
the transmitter and the computing unit are configured such that one multi-beam scan pattern of the at least two multi-beam scan patterns is based on the first group of beams and another multi-beam scan pattern of the at least two multi-beam scan patterns is based on the second group of beams (Fig.3 see also, claim 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Bartlett’s Laser scanner, in view of Slobodyanyuk’s teaching in an embodiment, the first beam scanner 206 in FIG. 2 is configured to scan a first laser beam, and a second beam scanner 208 is configured to scan a second laser beam (Col 6: lines 24-31).

Regarding claim 9, Barlett, as modified in view of Slobodyanyuk, teaches Laser scanner according to claim 8, wherein: the receiver comprises an objective lens (Bartlett, Fig. 17, V shape diffraction element not referenced (ref 1329 in fig.3) converge the lights to detectors 1727 and 1725); 
the transmitter comprises the first and the second radiation source, the first radiation source generating radiation of a different wavelength than the second radiation source (Slobodyanyuk, Fig. 1. See also, fig.2 Col 6: lines 41-43); 
the transmitter is configured to generate the first group of beams based on the first radiation source and to generate the second group of beams based on the second radiation source (Slobodyanyuk , Col 6: lines 24-31); and 
the holographic structure is configured such that the beams of the first and the second group of beams emanate from a circumferential area surrounding the objective lens (Bartlett, Fig. 17, V shape diffraction element not referenced  (ref 1329 in fig.3) converge the lights to detectors 1727 and 1725).
Regarding claim 15, Barlett, as modified in view of Slobodyanyuk, teaches  laser scanner according to claim 14, wherein: 
the first scan pattern provides a set of diverging beams of a first wavelength; and 
.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Gnecchi et al.  (US 20180164414).
Regarding claim 10, Bartlett teaches Laser scanner according to claim 1. Bartlett fails to explicitly teach wherein: 
the receiver comprises an opto-electronical sensor based on an arrangement of a multitude of microcells, wherein the sensor is configured as an array of single photon avalanche photodiodes; 
the sensor is configured such that the microcells can be read out individually or in groups of microcells, such that sub-areas of the receiver are settable to be read out separately; and 
the receiver and the computing unit are configured such that different sub-areas of the receiver are set by the computing unit, wherein returning parts of different measuring beams of the multiple measuring beams in each case are read out by different sub- areas of the receiver.
However, Gnecchi teaches wherein: 
the receiver comprises an opto-electronical sensor based on an arrangement of a multitude of microcells, wherein the sensor is configured as an array of single photon avalanche photodiodes; 
the sensor is configured such that the microcells can be read out individually or in groups of microcells, such that sub-areas of the receiver are settable to be read out separately; and 
the receiver and the computing unit are configured such that different sub-areas of the receiver are set by the computing unit, wherein returning parts of different measuring beams of the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Bartlett’s laser scanner, in view of Gnecchi teaching at para [0049], “The silicon photomultiplier 100 integrates a dense array of small, electrically and optically isolated Geiger mode photodiodes 215. Each photodiode 215 is coupled in series to a quench resistor 220. Each photodiode 215 is referred to as a microcell. The number of microcells typically number between 100 and 3000 per mm.sup.2. The signals of all microcells are then summed to form the output of the SiPM 200. A simplified electrical circuit is provided to illustrate the concept in FIG. 2. Each microcell detects photons identically and independently”.
One of the advantages of this approach is to have a Faster and very accurate detection.
Regarding claim 11, Bartlett, as modified in view of Gnecchi, teaches Laser scanner according to claim 10, wherein the receiver comprises multiple opto-electronical sensors, including multiple arrays of single photon avalanche photodiodes (Gnecchi, Fig.1, Para [0049] and [0016]), wherein the multiple sensors are arranged in a one-dimensional, two-dimensional, or three- dimensional manner, each sensor having separate control and/or evaluation electronics (Gnecchi, Fig. 1. See also, para [0035]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      

Laser scanner according to claim 1, wherein: the transmitter comprises multiple laser diodes arranged on a carrier; the carrier has at least two different flexure states; and based on different flexure states in each case the laser diodes generate different multi-beam scan patterns of the at least two multi-beam scan patterns.                     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Campbell et al. (US 9841495), teaches a Lidar System with Improved Scanning Speed For High-resolution Depth Mapping  
 Breiholz et al. (US 9841495), teaches a Laser Range Finding System Using Variable Field of Illumination Flash Lidar
Jeong et al. (US 11092672), teaches an Optical Scanning Device and LIDAR System Including the Same
Kipfer et al. (US 10330466) teaches a Profiling of Cleaved Angled End Faces of Optical Fiber (s)
Gnecchi et al. (US 20180259625), teaches a LiDAR Readout Circuit
Danziger et al. (US 20090128798 A1), teaches a coherent optical range finder
Campbell et al. (US 9869754), teaches a Scan Patterns for Lidar Systems
Bartlett et al. (US 9869754), teaches a processing techniques for lidar receiver using spatial light modulators

Shpunt et al. (US 9869754), teaches an Integrated Optoelectronic Modules with Transmitter, Receiver And Beam-combining Optics for Aligning a Beam Axis with a Collection Axis
Wiklof et al. (US 20070272841), teaches a Method and Apparatus for Capturing an Image of a Moving Object
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JEMPSON NOEL/Examiner, Art Unit 3645                 

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645